Shulman, Presiding Judge.
Appellant attacks the sufficiency of the evidence presented against him in his trial for burglary of the Perry School Annex, a building occupied by the Houston County Board of Education. Finding the evidence sufficient to support this conviction, we affirm.
Police officers discovered appellant crouched behind one of the school’s air conditioning units. Contrary to appellant’s assertion, this is not a case where appellant was convicted solely on evidence of his presence at the scene of a crime (compare Sweat v. State, 119 Ga. App. 646 (168 SE2d 654)), since another suspect, captured as he fled the school building, testified for the state at appellant’s trial and identified appellant as a member of the quartet which broke into the school building. Under Code Ann. § 38-121, the testimony of one witness is generally sufficient to establish a fact except in a felony case where the witness is an accomplice. In such a case, there must be independent corroborative evidence which tends to connect the accused with the crime. Adams v. State, 140 Ga. App. 621 (231 SE2d 547). Appellant’s timely presence at the scene of the crime and the circumstances of his discovery there are sufficient corroboration of the accomplice’s testimony and, taking the evidence as a whole, we conclude that a rational trier of fact could have found appellant guilty of burglary beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.